                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

UNITED STATES OF AMERICA,                      )
                                               )
                     Plaintiff,                )
                                               )
v.                                             )
                                               )
SYLVIA HOFSTETTER,                             )                    No. 3:15-CR-27-TAV-DCP
COURTNEY NEWMAN,                               )
CYNTHIA CLEMONS, and                           )
HOLLI WOMACK,                                  )
                                               )
                     Defendants.               )
                                               )



                              MEMORANDUM AND ORDER

              All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. The parties appeared before the undersigned on November

26, 2018, for a motion hearing on Defendant Hofstetter’s Motion for an Extension of Time in

Which to File Pretrial Motions [Doc. 390] and Defendant Clemons’s Motion to Adopt Motion of

Co-defendant [Doc. 391], both of which were filed on November 19, 2018. Assistant United States

Attorney Tracy L. Stone appeared on behalf of the Government. Attorneys Charles C. Burks, Jr.,

and Loretta G. Cravens represented Defendant Hofstetter. Attorney Christopher J. Oldham

appeared on behalf of Defendant Newman. Attorney Randall E. Reagan appeared by telephone,

representing Defendant Clemons. Attorney Christopher Rodgers appeared on behalf of Defendant

Womack. All four Defendants were excused from attending the hearing.
               By way of background, the Court observes that on July 2, 2018, the Court continued

[Doc. 364] the trial and reset the schedule in this case, at the Defendants’ request. At that time,

the Court set a new discovery deadline of September 4, 2018. The Court also set a motion deadline

of November 19, 2018, “for pretrial motions relating to the new charges in the Fourth Superseding

Indictment and/or discovery received after the last motion filing deadline on May 19, 2017” [Doc.

364]. The Court expressly stated that the November 19 motion deadline “will not be extended

without good cause” [Doc. 364 (italics in original)]. On November 14, 2018, Defendant Newman

moved [Doc. 386] for a one-week extension of the November 19 motion deadline in order to

complete discussions with AUSA Stone that might affect pretrial motions. Defendant Newman

stated that AUSA Stone did not oppose the one-week continuance of the motion deadline. The

Court extended [Doc. 388] Defendant Newman’s motion “for good cause shown” and extended

her motion deadline to November 26, 2018.

               On November 19, 2018, Defendant Hofstetter asked [Doc. 390] the Court to

continue her motion deadline to December 21, 2018, because Mr. Burks has been involved with

protracted litigation on behalf of other clients, which has prevented him from completing his

review of discovery and preparation of pretrial motions in this case. The motion notes that counsel

for Defendants Newman, Clemons, and Womack, as well as AUSA Stone, have agreed with the

requested continuance. On that same day, Defendant Clemons moved [Doc. 391] to adopt

Defendant Hofstetter’s motion to extend the motion deadline, stating that the issues of law and fact

raised therein also apply to her.

               On November 20, 2018, the Government responded [Doc. 392], stating that the

requested extension would not affect other pretrial deadlines and asking to keep all four Defendants

on the same schedule for filing motions.       In light of the approaching holiday season, the



                                                 2
Government suggested extending the motion deadline to January 7 and the response deadline to

February 7, 2019.

               At the November 26 hearing, Mr. Burks stated that he lost a couple of months of

preparation time to his work on another case. He stated that the preceding week, he received

several hundred thousand emails relating to this case and that he will need to install software that

will allow him to open and review this discovery. He said that although co-counsel Ms. Cravens

has been working on this case, while he has been tied up with another case, they are not yet ready

to file pretrial motions without additional time to review the voluminous emails. Mr. Oldham

asked to adopt Defendant Hofstetter’s motion for further extension of the motion deadline beyond

November 26. He stated that he had not completed his review of a 119-page affidavit supporting

two search warrants that was recently unsealed. Mr. Reagan said that he had also been preparing

a lengthy legal brief in another case and that he needed additional time to review the discovery in

this case. Mr. Rodgers also moved to adopt Defendant Hofstetter’s motion on behalf of Defendant

Womack. He said that he was appointed to a death penalty case in Chattanooga in August, which

has taken time away from his preparations in this case.

               AUSA Stone stated that he made all of the new discovery available for inspection

and copying by the September 4, 2018 discovery deadline. He said that only Defendant Hofstetter

had requested disclosure of all of the email, filtered and unfiltered, received pursuant to search

warrants for four email accounts relating to her. AUSA Stone said the email from these accounts

were disclosed to counsel for Defendant Hofstetter at the beginning of last week. He said the

affidavit supporting the search warrants was disclosed to counsel with the initial discovery in this

case but was only recently unsealed for the public. AUSA Stone said the Government would not

be prejudiced by the requested extension of the motion deadline.



                                                 3
              The Court observed that if it extends the motion deadline to January 7, 2019, rather

than December 21, 2018, as originally requested by Defendant Hofstetter, the Defendants may not

receive rulings on dispositive motions before the May 3, 2019 plea deadline. Mr. Burks doubted

that he and Ms. Cravens could now review the new email discovery and prepare motions by the

December 21 deadline and asked the Court to consider the January 7 deadline. He said he was not

concerned about the plea deadline elapsing before receiving rulings on dispositive motions. AUSA

Stone noted that the Defendants could move to extend the plea deadline, if that became an issue.

Mr. Oldham, Mr. Reagan, and Mr. Rodgers all agreed that this would not be a problem.

              The Court finds that the Defendants have shown good cause to extend the motion

deadline to January 7, 2019. Accordingly, the Court rules as follows:

              (1) Defendant Clemons’s written motion [Doc. 391] and
                  Defendants Newman and Clemons’s oral motions to join in
                  Defendant Hofstetter’s motion to extend the motion deadline are
                  all GRANTED;

              (2) The Defendants’ joint Motion for an Extension of Time in
                  Which to File Pretrial Motions [Doc. 390] is GRANTED, for
                  good cause shown;

              (3) The deadline for Defendants Hofstetter, Newman, Clemons,
                  and Womack to file pretrial motions relating to the new charges
                  in the Fourth Superseding Indictment and/or discovery received
                  after the last motion-filing deadline on May 19, 2017, is
                  extended to January 7, 2019. Again, the Court observes that
                  this deadline will not be extended without good cause;

              (4) The Government’s deadline for responding to pretrial motions is
                  extended to February 7, 2019;

              (5) The parties are to appear before the undersigned for a motion
                  hearing on all pending pretrial motions on February 13, 2019,
                  at 9:30 a.m.;

              (6) The motion hearing previously set for January 7, 2019, is
                  cancelled; and



                                               4
(7) All other dates and deadlines previously set [Doc. 364] in this
    case, including the Defendants’ January 7, 2019 deadline for
    expert disclosures, shall remain the same at this time.


IT IS SO ORDERED.

                                     ENTER:


                                       ____________________________
                                     Debra C. Poplin
                                     United States Magistrate Judge




                                5
